Case: 10-20026     Document: 00511190061          Page: 1    Date Filed: 07/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            July 30, 2010

                                     No. 10-20026                           Lyle W. Cayce
                                   Summary Calendar                              Clerk


DONAVAN AMORRIS LONDON,

                                                   Plaintiff - Appellant
v.

FEDERAL BUREAU OF INVESTIGATIONS (FBI),

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                  No. 4:09-CV-2979


Before KING, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
        Donavan Amorris London, proceeding pro se, has sued the FBI under 42
U.S.C. § 1983, which does not apply to the federal government, Affiliated
Professional Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir.
1999). The district court’s dismissal was appropriate.
        All outstanding motions in this case are DENIED.
        The judgment of the district court is
                                                                               AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.